In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00097-CR



       WILLIAM DALE CULPEPPER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 76th District Court
                Camp County, Texas
               Trial Court No. 05-086




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION
       William Dale Culpepper attempts to appeal an order denying his motion for forensic

DNA testing. Culpepper’s motion for forensic DNA testing was filed June 25, 2012, and the

order denying that motion was signed July 9, 2012. Culpepper’s notice of appeal was filed

May 22, 2013, and the clerk’s record was filed with this Court on May 31, 2013. The issue

before us is whether Culpepper perfected his appeal. We conclude that he did not and dismiss

the appeal for want of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Pursuant to Rule 26 of the Texas Rules of

Appellate Procedure, Culpepper had thirty days after the date the order denying his motion for

forensic DNA testing was signed in which to timely file a notice of appeal. See TEX. R. APP. P.

26.

       The order from which Culpepper appeals was signed July 9, 2012, and Culpepper’s

notice of appeal was filed May 22, 2013, over ten months after the order was signed.

Consequently, Culpepper has failed to perfect his appeal. See id. Accordingly, we dismiss the

appeal for want of jurisdiction.


                                                    Jack Carter
                                                    Justice

Date Submitted:        June 18, 2013
Date Decided:          June 19, 2013.

Do Not Publish



                                                2